PER CURIAM:
The Petition of Plaintiffs-Appellees Brantleys for a Rehearing of their application for attorneys’ fees, pursuant to Florida Statute § 627.0127, F.S.A., for successfully defending the appeal of Pennsylvania asserting lack of coverage is granted. Fifteen hundred dollars is awarded the Brantleys as reimbursement for reasonable appellate attorneys’ fees herein.
*564The Petition of Beck, Junior, for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.